     Case 1:17-cr-00137-TH Document 50 Filed 08/02/21 Page 1 of 2 PageID #: 170




                           **NOT FOR PRINTED PUBLICATION**

                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
                                                    § CASE NO. 1:17-CR-00137-TH
v.                                                  §
                                                    §
                                                    §
CEDRIC ROSS ROBINSON                                §
                                                    §

                    ORDER ACCEPTING THE MAGISTRATE JUDGE'S
                         REPORT AND RECOMMENDATION

         The court referred a petition alleging violations of supervised release conditions to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

consideration pursuant to applicable laws and orders of this court. The court has received and

considered the Report of the United States Magistrate Judge filed pursuant to such order, along

with the record, pleadings and all available evidence.

         At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

1.       that the court find that the Defendant violated the fourth allegation in the petition that he
         failed to follow a mandatory condition of release;

2.       revoking the Defendant’s supervised release pursuant to 18 U.S.C. § 3583; and

3.       the Defendant should be sentenced to a term of 9 months’ imprisonment, with two years
         of supervised release to follow. His term of imprisonment should be served at the
         Federal Correctional Institute in Beaumont, Texas, if the Bureau of Prisons can
         accommodate such request. The court adopts the magistrate judge’s findings for the
         imposition of the special conditions of supervised release.

         At the close of the revocation hearing, the Defendant, defense counsel and counsel for

the Government each signed a standard form waiving their right to object to the proposed
  Case 1:17-cr-00137-TH Document 50 Filed 08/02/21 Page 2 of 2 PageID #: 171




findings and recommendations contained in the magistrate judge’s report, consenting to

revocation of supervised release and imposition of the sentence recommended. The Defendant

also waived his right to be present with counsel and to speak at sentencing before the court

imposes the recommended sentence.

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct and the report of the magistrate judge is ACCEPTED. It is therefore

       ORDERED and ADJUDGED that the petition is GRANTED and Cedric Ross

Robinson’s supervised release is REVOKED.

       Judgment and commitment will be entered separately, in accordance with the magistrate

judge’s recommendations.

      SIGNED this the 2 day of August, 2021.




                                   ____________________________
                                   Thad Heartfield
                                   United States District Judge




                                              2
